


EXHIBIT 10.59
EXECUTION COPY
FIRST AMENDMENT TO
THE SECOND AMENDED AND RESTATED OPERATING AGREEMENT
January 5, 2016


Intel Corporation
2200 Mission College Blvd.
Santa Clara, CA 95054


Ladies and Gentlemen:


Reference is hereby made to the Second Amended and Restated Limited Liability
Company Operating Agreement of IM Flash Technologies, LLC, a Delaware limited
liability company (the “Operating Agreement”), dated April 6, 2012, by and
between Micron Technology, Inc., a Delaware corporation, (“Micron”), and Intel
Corporation, a Delaware corporation (“Intel”). Each of Micron and Intel may be
referred to herein as a “Party” and collectively as the “Parties.” Unless
otherwise specified, capitalized terms used in this First Amendment to the
Second Amended and Restated Operating Agreement (this “Amendment”) and not
defined shall have the respective meanings ascribed to such terms in the
Operating Agreement.
The Parties desire to amend the Operating Agreement to move out by one year the
dates of the Scheduled Intel Put Option Exercise Period and the Scheduled Micron
Call Option Exercise Period. Accordingly, in consideration of the covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereby agree as follows:
1.    Amendments to the Operating Agreement.


1.1    The references to “January 1, 2015” and “December 31, 2017” in the first
sentence of Section 13.1(A) of the Operating Agreement are hereby replaced with
“January 1, 2016” and “December 31, 2018,” respectively, such that the first
sentence now reads, in part:


“(A)    If, and only if, Micron has not timely provided to Intel a Micron Call
Option Exercise Notice in accordance with Section 13.2(A) and a Change of
Control Micron Call Option Exercise Period is not then subsisting, then at any
time between and including January 1, 2016 and December 31, 2018 (the “Scheduled
Intel Put Option Exercise Period”)…”


1.2    The references to “January 1, 2018” and “December 31, 2020” in the first
sentence of Section 13.2(A) of the Operating Agreement are hereby replaced with
“January 1, 2019” and “December 31, 2021,” respectively, such that the first
sentence now reads, in part:


“(A)    If, and only if, Intel has not timely provided to Micron an Intel Put
Option Exercise Notice in accordance with Section 13.1(A) and a Change of
Control Intel Put Option Exercise Period is not then subsisting, then at any
time between and including January 1, 2019 and December 31, 2021 (the “Scheduled
Micron Call Option Exercise Period”)…”


1.3    The reference to January 1, 2021 in the definition of "Distribution
Amount" in Appendix A to the Operating Agreement is hereby replaced with January
1, 2022.


1.4    Effect of Amendment. This Amendment, however, shall not constitute a
consent with respect to, or modification, amendment or waiver of, the Operating
Agreement beyond the terms expressly set forth in Section 1. Except as
specifically modified by Section 1, all other provisions of the Operating
Agreement remain in full force and effect.


2.    Miscellaneous.



1
Final Amendment To The Second AR IM Flash Operating Agreement.Docx
NAI-1500501235v3

--------------------------------------------------------------------------------




2.1    Severability. Should any provision of this Amendment be deemed in
contradiction with the Applicable Laws of any jurisdiction in which it is to be
performed or unenforceable for any reason, such provision shall be deemed null
and void, but this Amendment shall remain in full force in all other respects.
Should any provision of this Amendment be or become ineffective because of
changes in Applicable Law or interpretations thereof, or should this Amendment
fail to include a provision that is required as a matter of law, the validity of
the other provisions of this Amendment shall not be affected thereby. If such
circumstances arise, the Parties shall negotiate in good faith appropriate
modifications to this Amendment to reflect those changes that are required by
Applicable Law.


2.2    Governing Law and Venue.


(A)    This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof.


(B)    Any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Amendment shall
be brought in a state or federal court located in Delaware and each of the
Parties hereby consents and submits to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Applicable
Law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any Party anywhere in the world, whether within or without the jurisdiction
of any such court.


2.3    Headings; Interpretation. The headings in this Amendment are provided for
convenience of reference only and shall not be deemed to constitute a part
hereof. No provision of this Amendment will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such Party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Amendment
or such provision.


2.4    Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by a Party of an executed
counterpart of this Amendment via facsimile or other electronic method of
transmission pursuant to which the signature of such Person can be seen
(including Adobe Corporation’s Portable Document Format) will have the same
force and effect as the delivery of an original executed counterpart of this
Amendment.


2.5    Confidentiality. All information provided, disclosed or obtained in the
performance of any of the Parties’ activities under this Amendment shall be
subject to all applicable provisions of the Confidentiality Agreement.
Furthermore, the terms and conditions of this Amendment shall be considered
“Confidential Information” under the Confidentiality Agreement for which each
Party is considered a “Receiving Party” under such agreement. To the extent
there is a conflict between this Amendment and the Confidentiality Agreement,
the terms of this Amendment shall control.


[Remainder of Page Intentionally Left Blank]



2
Final Amendment To The Second AR IM Flash Operating Agreement.Docx
NAI-1500501235v3

--------------------------------------------------------------------------------




Please confirm that the above correctly reflects our understanding and agreement
with respect to the foregoing matters by signing the enclosed copy of this
letter and returning such copy to Micron.


 
Very truly yours,
 
 
 
MICRON TECHNOLOGY, INC.






 
By:
/s/  D. Mark Durcan
 
 
Name: D. Mark Durcan
 
 
Title: Chief Executive Officer
 
 
 
 
 
 



Agreed and Accepted:
 
 
 
INTEL CORPORATION








 
By:
/s/ Robert Crooke
 
 
Name: Robert Crooke
 
 
Title: SVP
 
 
 
 
 
 
 























THIS IS THE SIGNATURE PAGE FOR
THE FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
BY AND BETWEEN MICRON TECHNOLOGY, INC.
AND INTEL CORPORATION

3
Final Amendment To The Second AR IM Flash Operating Agreement.Docx
NAI-1500501235v3